UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

18 Crim. 834 (PAE)
-V-
ORDER
ANTHONY ELLISON,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received a pro se motion for compassionate release from defendant
Anthony Ellison. Dkt. 596. The Court asks Mr. Ellison’s CJA trial counsel, Calvin H. Scholar,
to submit a memorandum in support of Mr. Ellison’s motion, and to the extent necessary,
reappoints Mr. Scholar to represent Mr, Ellison for this purpose. This memorandum is due May

26, 2021. The Government’s response is due June 2, 2021, The Court does not invite a reply.

lw A. Enaphay

PAUL A. ENGELMAYER 7
United States District Judge

SO ORDERED.

 

Dated: May 12, 2021
New York, New York
